Citation Nr: 1038142	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The appellant served on active duty from September 1979 to 
January 1980 and from March 1980 to July 1987.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
July 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant seeks service connection for a bilateral foot 
disability.  She contends that she was treated for foot pain 
during basic training, and that she was allowed to wear tennis 
shoes.  She states that her foot problems have continued unabated 
since that time.  The appellant filed the claim currently on 
appeal in September 2001.

This case has been remanded twice for additional development of 
the record - to verify the appellant's active service, to 
exhaust efforts to obtain her service treatment records, and to 
obtain medical opinions as to the etiology of any current foot 
disorder.  The appellant's service has now been verified.  
However, the record indicates that the RO has not contacted all 
possible sources for her service treatment records.  

The December 2009 remand stated that, "the RO must follow up 
with the National Personnel Records Center [NPRC] as indicated by 
the response received in June 2009 from HQ ARPC/DPSD1.  The RO 
must perform all follow up indicated, document negative 
responses, and refer to the service department for assistance 
where necessary."  In February 2010, the RO submitted a request 
to NPRC for the appellant's complete service medical and dental 
records.  The NPRC responded in June 2010 that their records 
showed that the appellant's service treatment records 


had been lent to "HQAFMPC/DPM20" in July 1987.  The file does 
not show that the RO requested the appellant's service treatment 
records from that office.  The record also does not indicate 
whether HQAFMPC/DPM20 is identical to HQ ARPC/DPSD1.  
Accordingly, the case must be remanded again to seek the 
appellant's service treatment records from HQAFMPC/DPM20.  

The December 2009 remand also noted that private treatment 
records obtained in the initial development of the appellant's 
claim show that in October 2001, she reported pain in her left 
fifth toe and right ankle.  She was observed to manifest a small 
corn as well as a bursa on the left fifth toe.  Results of x-rays 
then taken were reported to reveal a small bony spur on the left 
fifth toe, but no ankle abnormalities.  The entry shows that the 
corn was debrided and the joint injected with Lidocaine and 
Dexamethasone.  A foot x-ray present in the claims file is dated 
in March 2002.  The appellant has also submitted a prescription 
for magnetic resonance imaging (MRI) of the right ankle in 
October 2001, but not report of that test is of record.  

The appellant has also submitted the sworn statements dated in 
2002, 2004, and 2005 that, in aggregate, attest that the 
individuals knew the Veteran all her life, remained in 
correspondence with her during her active service, knew her when 
she returned from active service, and had continued their 
relationship with her to the present.  The witnesses stated that 
the appellant told them about her foot condition throughout her 7 
1/2 years of active service and that, since that time, they had 
observed that she continued to have difficulty with her feet.  
That difficulty was described as swelling and an infection in her 
left foot (described by one individual as having pus visible), 
soaking and rubbing her feet, changing her footwear to get 
comfort or going barefoot, and taking leave from work to elevate 
her feet.  Both individuals attested to her receiving medical 
treatment after her discharge from active service, and one 
witness stated she drove the appellant to her doctor's 
appointments.  Those statements, with the appellant's own 
statements describing her foot problems and pain occurring during 
active service and continuing to the present, constitute lay 
evidence that may establish both the existence of a condition 
during service and post-service continuity of symptomatology.  
See Barr v. 


Nicholson, 21 Vet. App. 303, 310 (2007); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

Pursuant to the Board's June 2006 remand, a VA compensation 
examination was obtained in July 2009.  The examiner stated that 
a foot disability could not be found and, therefore, an opinion 
as to its etiology could not be made.  The examiner noted that 
the appellant reported right ankle pain and foot problems, and 
described her foot problems as requiring her to cut out the 
lateral toe side of any shoes that she purchased.  However, the 
examiner observed that the appellant walked normally, putting 
weight equally on both feet.  The feet appeared normal, including 
the soles of the feet.  The examiner noted that the feet were not 
flat and demonstrated only a decreased arch.  However, no 
clinical tests were conducted.  

The examiner stated that the claims file had been reviewed and 
observed that there was no history of treatment for any foot 
disorder including orthotics, and that the examinations at 
entrance to and exit from active service did not document any 
foot disorder.  However, the examiner did not discuss the private 
medical records in the claims folder.  In particular, the 
examiner did not discuss the 2001 entry showing findings of a 
corn and bursa, or the clinical findings of a spur in the left 
5th toe.  Nor did the examiner discuss the 2002 x-ray of record.  

The Board's December 2009 remand found the July 2009 examination 
to be inadequate for the purposes of adjudicating this claim.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement that a current disability exist is satisfied if the 
claimant had a disability at the time her claim for VA disability 
compensation was filed or during the pendency of the claim).  

Accordingly, the December 2009 remand indicated that another 
examination must be scheduled to obtain a medical opinion as to 
the nature, extent, and etiology of any bilateral foot disability 
found; the remand stated that a complete rationale must be 
provided for all opinions expressed.  Subsequently, a VA 
compensation 


examination was conducted in March 2010.  The examiner noted that 
the claims file, including the available service treatment 
records, had been reviewed.  The recorded clinical findings were 
essentially as had been reported previously.  The examiner 
diagnosed mild pes planus and opined that it was "at least as 
likely as not" that the disorder was related to service.  The 
examiner did not, however, provide any rationale for the opinion, 
as directed by the Board's remand.  Although the examiner stated 
that he reviewed the claims file, he stated that there were no x-
rays to review.  However, the claims file contains original x-
rays from 2002.  Additionally, the examiner failed to conduct x-
rays in addition to his clinical examination to support his 
finding.  Further, although the opinion is favorable to the 
appellant, the missing rationale, the lack of indicated tests, 
and the lack of review of prior x-rays, renders the examination 
inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that the Board errs as a matter of law when it fails to 
ensure compliance with a remand); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a medical examination it must ensure that the examination 
is adequate).  

Therefore, this case must again be remanded to obtain an adequate 
examination, with a medical opinion as to the etiology of any 
bilateral foot disorder found.  

Accordingly, the case is remanded yet again for the following 
actions:

1.  The RO must exhaust all efforts to 
obtain the appellant's service treatment 
records from all periods of military 
service.  In particular, the RO must follow 
up with the HQAFMPC/DPM20 as indicated by 
the response received in June 2010 from the 
NPRC.  The RO must perform all follow up 
indicated, document negative responses, and 
refer to the service department for 
assistance where necessary.  The RO must 
ask the appellant to submit any and all 
copies of her service medical records that 
she may have.  The RO must also 


obtain information regarding the prescribed 
MRI of the right ankle in 2001, and obtain 
the results of that MRI if it was 
conducted.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure the above 
records, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that she is 
ultimately responsible for providing the 
evidence.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the appellant must be 
afforded a VA examination to determine the 
nature, extent, and etiology of any 
bilateral foot disability, found.  All 
indicated tests and studies must be 
performed, to include x-rays of the feet.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical records, 
as well as the appellant's statements and 
other lay statements in the claims file, 
the examiner must state whether any foot 
disorder found is related to the Veteran's 
military service.  The examiner must also 
provide an opinion as to whether the 
findings of bony spur, corn, and bursa on 
the left 5th toe found in October 2001, and 
the mild pes planus found in March 2010, 
are related to the appellant's military 
service.  A complete rationale must be 
provided for all opinions expressed.  If 
the requested opinion cannot be made 


without resort to speculation, the examiner 
must state this and specifically explain 
why an opinion cannot be provided without 
resort to speculation.  The report prepared 
must be typed.  

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

4.  The RO must notify the appellant that 
it is her responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.158, 
3.655 (2010).  In the event that the 
appellant does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to her last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
appellant's claim for service connection 
for a bilateral foot disability with 
application of all appropriate laws and 
regulations, including appropriate 
consideration of lay witness statements, 
and consideration of any additional 
information obtained as a result of this 
remand.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  If the issue on 
appeal 


remains denied, a supplemental statement of 
the case must be provided to the appellant, 
and she must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate review.  

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


